The Chief Justice
delivered the opinion.
This is a writ of error to an order of the Clarke county court, establishing an alteration in the site of a public road.
The errors assigned question, as well the sufficiency of the order appointing viewers and their report, as the propriety of the order establishing the alteration.
The order appointing viewers, and their report, we think substantially conform to the requisitions of the law; but the order establishing the alteration of the road was improperly made, without having previously summoned the plaintiffs in error, through whose land the road, as altered, passes, to shew cause, if any they had, against it.
The order establishing the alteration must therefore be reversed with costs, and the cause be remanded for ceedings to be had, not inconsistent herewith.